Citation Nr: 1450089	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-24 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability, status post replacement, claimed as secondary to service-connected bilateral residuals of frozen feet with hallux valgus and peripheral neuropathy.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from April 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was initially represented by a Veterans Service Organization but revoked this representation in July 2014.  He is therefore considered unrepresented on this appeal.

In August 2014, the Veteran and his daughter testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's left knee disability was caused by his service-connected bilateral residuals of frozen feet with hallux valgus and peripheral neuropathy.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, left knee disability, status post replacement, is the result of service-connected injury disease or injury.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service connection for a left knee disability was denied in a July 2006 Board decision.  As this denial addressed only a direct incurrence theory, and the Board is granting entitlement on a secondary basis in the decision below, the claim will be addressed de novo rather than as an application to reopen a previously denied claim.  See Harder v. Brown, 5 Vet. App. 183 (1993) (treating direct and secondary service connection claims as separate and distinct for purposes of determining whether a claim was to be reviewed de novo or as an application to reopen).

Service connection may be granted for disability proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Veteran is service-connected for bilateral residuals of frozen feet with hallux valgus and peripheral neuropathy, and claims these disorders caused his current left knee disability.  The evidence reflects that the Veteran underwent total left knee replacement surgery in 2011.  The issue in this case is therefore whether the current left knee disability is the result of the service connected foot disorders.

There are competent and credible lay statements from the Veteran, his family, and friends, indicating that his foot disorders have caused him to drag his feet, resulting in multiple falls and injuries to his left knee.  There are also private treatment records supporting this contention, including Dr. M.D.B.'s June 2013 letter indicating that the Veteran fell several months previously and suffered a left knee contusion as a result.

The May 2013 VA examiner found that it was not likely that the Veteran's left knee disability was caused by his residuals of frozen feet.  His rationale for this opinion, however, was that the left knee disability was a result of "one or more factors, such as aging, occupation, trauma, and repetitive small insults over time."  He noted that it was "not possible to determine the precise percentage each risk factor plays" in the development of the left knee disability.  Given that the VA examiner found that trauma and small insults over time were causes of the left knee disability, and there is competent and credible evidence that the Veteran's foot disorders caused such trauma and insults to his left knee, the evidence is at least evenly balanced as to whether the foot disorders caused the left knee disability.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left knee disability, status post replacement, secondary to service connected bilateral residuals of frozen feet with hallux valgus and peripheral neuropathy, is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disability, status post replacement, secondary to service-connected bilateral residuals of frozen feet with hallux valgus and peripheral neuropathy, is granted.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


